Citation Nr: 1721950	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), adjustment disorder with anxiety, and depression, to include as secondary to service-connected disabilities.

3.  Entitlement to a compensable initial rating for a sternal scar from bypass surgery associated with coronary artery disease (CAD) status post myocardial infarction and coronary artery bypass graft (CABG).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1947 and May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006, November 2007, May 2011, June 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Huntington, West Virginia.  Jurisdiction of the matter is currently with the RO in Winston-Salem, North Carolina. 

In July 2015, the Veteran withdrew a request for a hearing before a Veterans Law Judge.  The Board finds that adjudication of the appeal may go forward without scheduling a hearing.  38 C.F.R. § 20.704(e) (2016).

The Board remanded these issues on appeal for additional development in October 2015 and June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's low back disability is related to his active service.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's psychiatric disability is related to his active service.

3.  The Veteran failed to report without good cause for June 2016 VA scars examination to determine the current level of severity of his service-connected sternal scar from bypass surgery.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a compensable initial rating for a sternal scar from bypass surgery associated with CAD status post myocardial infarction and CABG have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.655 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2012 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's claim of a compensable initial rating for sternal scar arises from his disagreement with the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim for higher initial rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified post-service VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, pursuant to the Board's October 2015 and June 2016 remands, VA examinations had been scheduled for the Veteran in June 2016, to obtain a medical opinion addressing the etiology of the Veteran's claimed low back and psychiatric disabilities, and to ascertain the current severity of his service-connected sternal scar.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, the Veteran did not report for the examinations.  The Veteran was notified of the scheduled examinations, but he refused examinations and indicated that he no longer wished to pursue the claims.  The record does not reflect that he has requested an additional examination, or presented good cause as to why the examination for which he failed to report should be rescheduled.  38 C.F.R. §§ 3.159(c)(4), 3.655 (2016).

Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although VA examinations were necessary to decide the claims on appeal, the Board finds that there has been substantial compliance with its prior remands, as the RO met its duty to attempt to provide the Veteran VA examinations.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service ([one year for anemia]), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2016).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

Low Back Disability

The Veteran contends that he has a low back disability as a result of in-service injuries.  At a July 2012 VA examination, the Veteran reported that the onset of his back symptoms was in the 1940s while on active duty as a parachutist.  The Veteran reported his low back pain had gotten worse.

There are current diagnoses of lumbar strain, intervertebral disc syndrome (IVDS) with bilateral L4-S3 nerve roots, and degenerative joint disease (DJD) of the lumbar spine, as documented by a July 2012 VA examination report.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  A March 2012 x-ray report notes an impression of severe facet arthritis in the lower lumbar spine with grade 1 anterior subluxation of L5 relative to S1.

Service treatment records show that the Veteran sought treatments for back pain.  A November 1951 service treatment note shows that the Veteran was involved in an in-service motor vehicle accident (MVA) in September, after which he complained of a back ache.  A November 1951 physiotherapy report stated that the Veteran had been bothered with occasional backache, dating back to sleeping on the cold ground in Korea; since the September 1951 MVA pain increased in severity and attacks were more frequent.  However, there was no limitation of back range of motion.  In December 1951, the Veteran had fair relief of pain in the back although some tenderness remained.  Physical examinations in December 1956 and July 1967 were negative for any back condition.  A May 1964 x-ray of the lumbosacral spine revealed that the bones and joints were normal.  On March 1970, July 1971, and January 1974 physical examinations in service, the Veteran denied 'back trouble of any kind' and recurrent back pain on the report of medical history.

Despite the documentation of back treatments in service, the evidence does not support a finding that there is a nexus between the Veteran's current back pathology and the back complaints in service.  In this regard, there has been no clinical finding that the Veteran's currently diagnosed DJD of the lumbar spine represents residuals from the back complaints in service or the in-service MVA in November 1951, in light of a VA examiner's findings and opinion. 

In an August 2012 VA addendum opinion, a VA examiner opined that the current diagnosis of lumbar strain with degenerative joint disease was less likely as not a continuation of low back pain following the in service MVA, or as a result of parachute jumps.  The rationale provided was that although the Veteran's service treatment records showed several complaints of back pain, to include a diagnosis of back strain, there was no documentation of incident while parachuting and there were no reports of back pain until the 1990s, and no continuation of the problem had been documented. 

To that effect, the medical evidence of record shows that post service, a May 1989 private treatment record noted a complaint of chronic low back pain secondary to arthritis only.  A September 1993 treatment record noted an assessment of probable lumbar degenerative disk disease (DDD)/osteoarthritis.  

The Board finds that diagnosis of DJD/DDD/arthritis is too complex a medical issue, one typically determined by persons with medical training (based on multiple laboratory tests), to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical diagnosis of DJD/DDD/arthritis, and his assertion as to the onset of his DJD/DDD/arthritis in service is not competent evidence.  

The Board acknowledges that the August 2012 VA opinion was inadequate because the examiner did not address the Veteran's credible statements regarding the ongoing back pain as a result of the in-service injury.  The examiner noted that there was no specific in-service injury shown after the Veteran jumped, or during service; however, service treatment records show complaints of back pain that the Veteran attributed to the impact of repeated parachute jumps, in addition to the claim of back pain after the MVA.

In October 2015 and June 2016, the Board remanded the case to provide the Veteran a VA examination to determine whether he has a current back disability that is etiologically related to his in-service complaints of back pain and in-service lumbosacral strain.   However, the Veteran did not report to the scheduled examination.  If a veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood, 1 Vet. App. at 193.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Therefore, the Board is now compelled to adjudicate the Veteran's claim based on the existing record, and it concludes that the preponderance of the evidence is against the claim for service connection for a low back disability.  See 38 C.F.R. § 3.655.

Psychiatric Disability

The Veteran is seeking service connection for PTSD and depression.  In a September 2005 statement in support of his claim, he reported that as a field artillery battalion operations officer in Vietnam, he was under constant stress and pressure to insure the artillery was fired in the proper coordinates.  He reported experienced recurring memories and dreams/nightmares of the events in Vietnam.  He also stated that he made it to the Incheon, Korean invasion in September 1950 and even though he was eventually evacuated he experienced fear and stress.

Service personnel records show that the Veteran served in the war zone of Vietnam and Korea.  Although there is no evidence of direct involvement in combat activities, based on the Veteran's statements and the verifiable unit information, it is conceded that he was exposed to stressful combat incidents.

A February 2012 VA PTSD examination report noted that the Veteran did not meet the criteria for a diagnosis of PTSD conforming to the DSM-IV criteria but he was diagnosed with adjustment disorder with anxiety and depression.  It was noted that the Veteran likely was developing dementia and that he had a neuropsychological testing two years previously that verified memory and cognitive losses.

Based on the foregoing, the first element of service connection (current diagnosis) is met.  See Degmetich, 104 F. 3d at 1332.

Turning to the second element of service connection, the Board notes that the preponderance of the evidence is against a finding of an in-service event, injury, or disease.  Service treatment records are negative for any psychiatric condition.  After separation from service, the first evidence of record showing a psychiatric disorder was approximately 22 years post service.  Specifically, a January 1996 private treatment report which notes an assessment of grief reaction due to recent death of wife and mild depression; it was noted that there was no previous history of depression.  Thereafter, a January 2003 treatment report noted an assessment of 'unipolar depressive disorder.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As discussed earlier, the Veteran's claimed stressors relating to combat events in service are determined to be credible.  However, even assuming the presence of in-service events, there simply is no competent evidence of record supporting a nexus between the claimed psychiatric disability and the Veteran's active duty service.  In this regard, the February 2012 VA examiner provided no opinion as to whether the Veteran's currently diagnosed adjustment disorder with anxiety or depression was related to his service.  Consequently, the Board remanded the case to provide the Veteran a VA psychiatric examination to determine whether he has a current psychiatric disability that is etiologically related to service.  Additionally, in a July 2009 statement, the Veteran raised the argument that his depression was secondary to his service-connected diabetes and peripheral neuropathy.  Therefore, the Board requested that the theory of entitlement to secondary service connection should also be addressed.

However, the Veteran did not report to the scheduled VA examination.  If a veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood, 1 Vet. App. at 193.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Therefore, the Board is compelled to adjudicate the Veteran's claim based on the existing record, and it concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  See 38 C.F.R. § 3.655.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's sternal scar from bypass surgery is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7804 on the basis of painful scars.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).

Historically, service connection was granted for sternal scar from bypass surgery and a noncompensable rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective November 20, 2003.  The Veteran perfected an appeal, seeking a compensable initial rating.

The Veteran asserts that he has a scar on his chest and legs as a result of bypass surgery associated with service-connected CAD.

At an April 2012 VA examination, the examiner described the chest scar as superficial, linear, and measured 0.4 inches.  The scar was noted as neither painful nor unstable.  There was no mention of any other scars on the VA examination.

In a January 2015 statement, the Veteran reported that the scar on his chest is 11.5 inches in length, becomes red and irritated in warm weather, and his activities become limited when the scar is aggravated. 

As the Veteran was asserting that his service-connected sternal scar was larger than noted at the VA examination, and was causing him pain and possible limitation of function, the Board found that a VA examination should be scheduled to assess the current nature of the Veteran's service-connected sternal scar and to consider the claims leg scars.  Additionally, as the Veteran had asserted that he had scars on his legs related to bypass surgery, the Board requested that the examiner also address whether there are any other scars related to the Veteran's bypass surgery associated with service-connected CAD.

The Veteran was scheduled for a VA scars examination on June 24, 2016.  A June 2016 letter from the RO specifically notified the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

However, the Veteran failed to report to the scheduled examination.  The record reflects that the Veteran refused the examination because he no longer wants to pursue his claim.  He has not requested that the VA examination be rescheduled, nor has he provided good cause for failing to report for the scheduled examination.

VA's regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

As the Veteran, without good cause, failed to report for his scheduled VA examination, and as entitlement to a compensable initial rating for service-connected sternal scar from bypass surgery cannot be established without a current VA examination, the claim is denied.  38 C.F.R. § 3.655.












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to a compensable initial rating for a sternal scar from bypass surgery associated with CAD status post myocardial infarction and CABG is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


